Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life Insurance Company of America: We consent to the use of our reports for Nationwide Provident VLI Separate Account-1 dated April25, 2008, and for Nationwide Life Insurance Company of America and subsidiaries dated April25, 2008, included herein, and to the reference to our firm under the heading “Experts” in the Statement of Additional Information (SEC File No. 333-98629). /s/ KPMG LLP Philadelphia, PA April25, 2008
